PER CURIAM.
Charged by information in seven counts with violating Title 49, § 311(a), United States Code Annotated, -by acting as a transportation broker without holding a broker’s license, and tried to a court without a jury, defendant was convicted on all seven of them and sentenced “to pay a fine of $250.00 generally.” Appealing from that sentence and judgment, appellant is here pressing upon us, with an earnestness and assiduity worthy of a better cause, his claims that the judgment of conviction from which he appeals may not stand.
Unfortunately for appellant, Ex parte Martin, 127 Tex.Cr.R. 25, 74 S.W.2d 1017, and Ex parte Talkington, 132 Tex.Cr.R. 361, 104 S.W.2d 495, on which he relies, have to do not with the Federal statute in question here but with a Texas statute attempting to regulate so-called travel bureaus. Equally unfortunate for him is the fact that in Martin v. U. S., 10 Cir., 100 F.2d 490, the points he makes against the Federal statute, and his conviction under it, have all been correctly decided against him.
The judgment was right. It is affirmed.